Citation Nr: 9903147	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-32 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tinea pedis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 RO rating decision that denied 
the veteran's claim for a compensable evaluation for his 
service-connected tinea pedis.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).

The veteran had been scheduled to undergo VA examinations in 
January 17, 1996, May 9, 1996, December 12, 1996, and May 15, 
1998, in regard to his claim for an increased evaluation for 
service-connected tinea pedis.  He failed to report to these 
examinations.  When asked by a hearing officer at a March 
1998 RO hearing why he did not show up for the scheduled 
examinations in 1996, the veteran testified that he either 
reported as scheduled, or notified the "proper people" of 
his inability to report. 

With respect to the January 17, 1996 examination, the RO 
notified the veteran following this scheduled examination of 
a proposed rating reduction due to his failure to report to 
the examination.  The veteran responded to this notification 
by stating that he had not been scheduled to undergo an 
examination on January 17, 1996, but that he did report to a 
scheduled January 2, 1996 examination and was given special 
socks at that time.  With respect to the May 9, 1996 
scheduled examination, the record shows that the veteran had 
been seen at a VA dermatology clinic on that day for 
nonservice-connected stasis dermatitis.  He was also seen at 
the VA dermatology clinic on February 7, 1997 for stasis 
dermatitis.  

As to the December 12, 1996 examination, the record contains 
a March 1997 Report of Contact showing that the veteran 
reported that he had been unable to attend the December 1996 
examination due to sickness and requested that he be 
rescheduled.  Attached to the Report of Contact were medical 
notes from the VA Maryland Health Care System showing that 
the veteran had been treated on December 10, 1996 and 
December 13, 1996 for bronchitis and sinusitis and had been 
restricted from work until December 17, 1996.

In May 1998 the veteran was once again scheduled to undergo a 
VA examination for his service-connected tinea pedis.  He 
failed to report to this examination and did not provide any 
reasons for his absence.  However, he later submitted a 
substantive appeal inquiring as to the status of his appeal 
and stating that he had not heard from VA since his hearing 
in March 1998.  Because the record is devoid of the actual 
appointment letter to the veteran notifying him of the May 
1998 examination, and in light of his statements on his 
substantive appeal, it is possible that he did not receive 
proper notice of this examination.  This is especially so 
when considering his testimony in March 1998 where he said 
that it would be "no problem" to report for a comprehensive 
dermatology examination.

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and the veteran 
failed to report to a current VA examination or reexamination 
without good cause, a claim for an increase shall be denied.

In the instant case, it appears that the veteran's failure to 
attend the VA examinations in January and May 1996 may be 
that he confused his regularly scheduled clinical 
appointments at the VA dermatology clinical with the VA's 
request for examinations relative to his claim for an 
increased evaluation.  In this regard, the veteran testified 
that he receives treatment at a VA medical center in 
Baltimore, Maryland on a regular basis (every one to two 
months) for his service-connected foot condition.  And the 
record contains two letters addressed to the veteran by the 
VA medical center regarding scheduled dermatology clinic 
appointments in December 1996 and February 1997.  Such 
confusion regarding the scheduled VA examinations would 
constitute good cause for the veteran's failure to report.  
With respect to the December 1996 examination, the evidence 
shows that the veteran had been unable to report to this 
examination due to sickness.  Under 38 C.F.R. § 3.655 (1998), 
illness of the claimant is listed as an example of good 
cause.  Lastly, in regard to the May 1998 examination, it is 
not certain whether the veteran was properly notified of this 
examination without documentation of notice to the veteran 
regarding this appointment, and in light of the veteran's 
substantive appeal where he said that the last time he had 
heard from VA was in March 1998. 

In light of the above discussion, the veteran should be given 
another opportunity to report to a VA examination for 
service-connected tinea pedis.  See Green v. Derwinski, 1 
Vet.App. 121 (1991).  In the letter notifying the veteran of 
the examination, the RO should again provide the text to 
38 C.F.R. § 3.655 (1998).  In addition, as the veteran 
receives regular treatment for his service-connected 
disability at the VA medical center in Baltimore, Maryland, 
the Board finds that these treatment records should also be 
obtained.  

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA medical center in 
Baltimore, Maryland.  

2.  The veteran should be scheduled for a 
dermatological examination to determine 
the current severity of his service-
connected tinea pedis.  In the letter 
notifying the veteran of the examination, 
the RO should provide the text to 
38 C.F.R. § 3.655 (1998).  A copy of the 
letter informing the veteran of the 
scheduled examination should be placed in 
the claims folder.  Prior to the 
examination, the examiner should review 
the claims file to include all evidence 
obtained in conjunction with this REMAND.  
The examiner should be asked to note any 
objective evidence and frequency of 
exfoliation, exudation or itching, 
extensive lesions, marked disfigurement, 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations or exceptionally 
repugnant.  The examiner should also be 
asked to differentiate between findings 
related to service-connected tinea pedis 
and nonservice-connected stasis 
dermatitis.

3.  The RO should thereafter review the 
veteran's claim for an increased 
evaluation of his service-connected tinea 
pedis.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -
